Citation Nr: 0100932	
Decision Date: 01/12/01    Archive Date: 01/17/01

DOCKET NO.  00-22 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to a permanent and total disability rating 
for pension purposes, to include the issue of whether the 
appellant has basic eligibility for pension. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


REMAND

The appellant served on active duty for 81 days, from January 
31, 1966, to April 22, 1966.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from October 1999 and May 2000 rating 
decisions of the St. Petersburg, Florida, Department of 
Veterans Affairs (VA) Regional Office (RO), that denied the 
above claims.

Appellate review of the appellant's claims at this time would 
be premature.  She was notified by letter dated December 21, 
2000, that her records were being transferred to the Board 
and that the time within which she may request a hearing was 
limited to 90 days of the date of the letter.  She thereafter 
submitted a VA Form 9, which was received at the Board on 
January 2, 2001, requesting that she be scheduled for a 
hearing before a member of the Board at the RO.  The Board 
finds that the request for the hearing was timely.  See 38 
C.F.R. § 20.1304(a) (2000).  Accordingly, while the Board 
sincerely regrets the delay, in order to afford the appellant 
due process the case must be remanded to the RO for an 
appropriate hearing to be scheduled.

The claim is REMANDED for the following:

Schedule the appellant for a hearing 
before a traveling member of the Board in 
accordance with applicable law.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant need take no 
action until she is so informed.  She has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 

